Citation Nr: 1123796	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  07-13 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968 and from October 1970 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

This matter was previously before the Board in September 2009 at which time it was remanded for additional development.  It is now returned to the Board. 


FINDING OF FACT

The Veteran's hemorrhoid condition had its onset in-service.  


CONCLUSION OF LAW

Hemorrhoids were incurred in-service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for a hemorrhoid condition, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for hemorrhoids.  Specifically, he  maintains that hemorrhoid symptomatology had its onset in-service, persisted since separation and results in his current diagnosis of hemorrhoids.  This forms the basis of the Veteran's service connection claim.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Initially, the Board finds sufficient evidence that the Veteran has a hemorrhoid condition.  Although the November 2009 VA examiner essentially indicated that the condition was currently asymptomatic, the Veteran has provided a competent and credible report that such condition was and is clinically present.  Essentially, the Veteran is providing an account of a condition within his personal knowledge and observation, and the very nature of hemorrhoids is such that a lay person may competently observe the presence of the disability.  See Jandreau, 492 F.3d at 1372; see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Thus, there is competent and credible evidence of record that the claimed hemorrhoid condition was, at a minimum, clinically present during the period under review.

Although the Veteran's enlistment examination is not of record, a May 1976 flight and a May 1988 retirement examination report document no clinical abnormalities associated with the Veteran's anus and rectum, to include hemorrhoids.  Further, the Veteran reported no history of any such condition on his May 1988 retirement Report of Medical History.  However, a September 1987 service treatment record reflects the Veteran's diagnosis with hemorrhoids and history of self-medicating the condition.

The Veteran was provided a November 2009 VA examination in connection with his present service connection claim.  Based on a review of pertinent medical evidence, in- and post-service, current examination findings and the Veteran's competent and credible account of symptomatology, the VA examiner opined that the Veteran's hemorrhoid condition likely had its onset in, and/or is related to, military service.  This is the only competent medical opinion of record addressing the onset and etiology of the claimed condition and supports the claim.  What is more, the Board finds this positive medical opinion of significant probative value because the examiner's opinion reflect clear medical reasoning and analysis, considering the in- and post-service medical evidence, current examination findings, the Veteran's competent and credible account of symptomatology and the examiner's expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008); see also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  In sum, the evidence shows that the Veteran has a hemorrhoid condition and indicates the condition is likely related to military service.  Thus, service connection is warranted for this condition.

ORDER

Service connection for hemorrhoids is granted.  




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


